Case 5:18-cv-00490-JWH-SP Document 185 Filed 11/16/20 Page 1 of 3 Page ID #:2128




 1
                                                                          JS-6
 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
10

11    CONSTRUCTION LABORERS                             Case No.: 5:18-cv-00490-JWH-SPx
      TRUST FUNDS FOR SOUTHERN
12    CALIFORNIA ADMINISTRATIVE                         Hon. John W. Holcomb
      COMPANY, a Delaware limited liability
13    company,                                          JUDGMENT
14                                  Plaintiff,
15              vs.
16    WEST COAST STRUCTURES, INC., a
      California corporation dba WESTERN
17    STRUCTURES; BRIAN MATHEW
      SKAJEM, an individual,
18

19                                  Defendants.
20

21

22

23              Pursuant to this Court’s Order Granting Plaintiff’s Motion for Summary

24   Judgment of September 10, 2020,1 and the Order Granting Plaintiff’s Motion for

25   Attorney Fees and Costs of November 3, 2020,2 JUDGMENT is hereby entered as

26   follows:

27
     1          Dkt. No. 173.
28   2          Dkt. No. 183.
                                                  -1-
     394486v2
Case 5:18-cv-00490-JWH-SP Document 185 Filed 11/16/20 Page 2 of 3 Page ID #:2129




 1              I.     On the First Claim for delinquent contributions to employee benefit
 2   plans, under 29 U.S.C. §§ 185(a), 1132(g)(2), and 1145, in FAVOR of Plaintiff
 3   Construction Laborers Trust Funds For Southern California Administrative
 4   Company, and AGAINST Defendant West Coast Structures, Inc., dba Western
 5   Structures (Employer), arising in the period of September 2012 through May 2018,
 6   for:
 7              Contributions:             $248,063.64
 8              Interest                   $ 97,360.36
 9              Liquidated Damages         $340,288.79
10              Audit Costs                $ 21,400.00
11                     TOTAL:              $707,112.79 (exclusive of fees and costs)
12              II.    The Second Claim is DISMISSED as moot, without prejudice.
13              III.   On the Third Claim, for violation of fiduciary duties under 29 U.S.C.
14   §§ 1104(a)(1), 1109(a), and 1132(a)(2), in FAVOR of Plaintiff Construction Laborers
15   Trust Funds for Southern California Administrative Company, and AGAINST
16   Defendant West Coast Structures and Defendant Brian Mathew Skajem, for:
17   Contributions withheld from employee benefit plans,
18   in violation of fiduciary duties:                                $248,063.64
19   Interest on those contributions:                                 $ 97,360.36
20                     TOTAL                                         $345,424.00
21              The Judgment on the Third Claim is joint and several, and not cumulative, with
22   the Judgment on the First Claim.
23              IV.    In addition, as to all Defendants, jointly and severally: For attorneys’ fees
24   and costs, pursuant to Agreements and 29 U.S.C. §§ 1132(g)(2)(D) and 1132(g)(1), in
25   the amount of $316,304.80 fees and $7,356.19 costs, totaling $323,660.99.
26              The total Judgment is therefore $707,112.79 against West Coast Structures,
27   Inc., dba Western Structures for the first claim; and $669,084.99 against Brian
28

                                                     -2-
     394486v2
Case 5:18-cv-00490-JWH-SP Document 185 Filed 11/16/20 Page 3 of 3 Page ID #:2130




 1   Mathew Skajem and West Coast Structures, Inc., dba West Coast Structures,
 2   jointly and severally, for the third claim and the attorneys’ fees.
 3              IT IS SO ORDERED:
 4

 5   DATED: November 12, 2020
                                           HON. JOHN W. HOLCOMB
 6                                         United States District Court Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              -3-
     394486v2
